                                       UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                            v.
                                                              18 Cr 00693 (RMB)
RAMSES OWENS,
 a/k/a “Ramses Owens Saad,”                                     ORDER FOR ADMISSION
DIRK BRAUER,                                                    PRO HAC VICE
RICHARD GAFFEY,
 a/k/a “Dick Gaffey,” and
HARALD JOACHIM VON DER GOLTZ,
 a/k/a “H.J. von der Goltz,”
 a/k/a “Johan von der Goltz,”

                              Defendants.

             The motion of William J. Lovett for admission to practice Pro Hac Vice in the above

captioned matter is GRANTED.

             Applicant has declared that he is a member of good standing of the Bar of the

Commonwealth of Massachusetts (12/13/1999), and that his contact information is as follows:

             William J. Lovett
             HOGAN LOVELLS US LLP
             100 High Street, 20th Floor, Boston, MA 02110
             Telephone: (617) 371-1007
             Email: william.lovett@hoganlovells.com

             Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Defendant Richard Gaffey in the above-captioned litigation,

             IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned litigation in the United States District Court for the Southern District of New




\\NY - 020390/000001 - 9673976 v1
York. All attorneys appearing before this Court are subject to the Local Rules of this Court,

including the Rules governing discipline of attorneys.

Dated: December ___, 2018

                                                            ___________________________
                                                            United States District Judge




\\NY - 020390/000001 - 9673976 v1
